Citation Nr: 0600404	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  03-27 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for chloracne, including 
claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Brooks M. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel

INTRODUCTION

The veteran had active service from July 1968 to April 1970, 
including service in Vietnam.  He was in Vietnam from April 
1969 to April 1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied service connection for PTSD and 
"Agent Orange exposure."  After the veteran testified at a 
March 2004 Travel Board hearing, the Board in July 2004 
remanded both claims to the RO for additional development, 
including obtaining additional evidence and affording the 
veteran new VA examinations as to the etiology of both 
claimed disabilities.

In September 2005, the RO granted the claim for service 
connection for PTSD.  As this was a full grant of the benefit 
requested, that claim is no longer before the Board.  In 
addition, a December 2004 VA examination diagnosed the 
veteran with chloracne, and the claim initially described as 
for entitlement to service connection for Agent Orange 
exposure has thus been renamed as indicated on the title page 
of this decision.  As the requested development has taken 
place, the Board will therefore decide this claim.


FINDING OF FACT

The preponderance of the competent, probative evidence of 
record reflects that the veteran did not have a chronic skin 
disorder, including chloracne, in service, his chloracne did 
not arise within one year of the last date of exposure to 
herbicide or for more than thirty years thereafter, and his 
chloracne is not otherwise related to service as opposed to 
his post-service employment as a textile maintenance 
mechanic.




CONCLUSION OF LAW

Chloracne was not incurred in or aggravated by service, and 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
both the timing and content of the VCAA's notice 
requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's 
Office of General Counsel undertook to explain the holding of 
Pelegrini.  The Board is bound by the precedent opinions of 
VA's General Counsel as the chief legal officer of the 
Department.  38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  The 
Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with § 3.159(b)(1) by using the exact language 
of the regulation in any notice provided to a claimant, there 
is no requirement that the precise words of the regulation be 
included for notice to be complying").

Here, the RO's July 2002 VCAA letter preceded its initial 
adjudication of the veteran's claim in November 2002.  
However, this letter was deficient in that it did not list or 
otherwise discuss the claim for service connection for either 
Agent Orange exposure (as the claim had been initially 
termed) or a skin disorder. Nevertheless, because subsequent 
VA correspondence and adjudications remedied this deficiency 
and complied with all of the elements of the notice 
requirement, the veteran was not prejudiced by not receiving 
specific VCAA notification as to the current claim prior to 
the RO's initial adjudication of that claim.  See generally 
Mayfield (discussing prejudicial error analysis).

Specifically, after the Board's remand, which discussed and 
explained the VCAA, the Appeals Management Center (AMC) sent 
the veteran a July 2004 letter.  In that letter, the AMC 
listed entitlement to a skin disorder, claimed as a 
consequence of herbicide exposure, as one of the issues on 
appeal, and correctly informed the veteran of the 
requirements of establishing service connection on a 
presumptive and direct incurrence basis.  In addition, this 
letter also listed various types of information the veteran 
could submit to support his claim and the respective 
responsibilities of VA and the veteran in obtaining 
additional evidence.  The letter also asked the veteran to 
send any medical reports that he had and any treatment 
records pertinent to his claimed condition, and advised him 
to "give us all you've got."  Thus, the AMC's July 2004 
letter complied with the all of the elements of the VCAA's 
notice requirement and essentially cured the error in the 
July 2002 VCAA letter that did not list or discuss the 
current claim, prior to VA's most recent adjudication of the 
claim, the September 2005 SSOC.  It is therefore not 
prejudicial for the Board to proceed to finally decide this 
appeal.

Moreover, VA obtained all identified treatment records, and, 
as directed by the Board, the AMC afforded the veteran a new 
VA examination as to the etiology of his skin disorder.  
There is no indication that any other records exist that 
should be requested, or that any pertinent evidence was not 
received.  VA thus complied with the VCAA's duty to assist 
provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  In addition, 
certain disorders will be presumed to have been incurred in 
service if manifested to a compensable degree within a 
specified presumptive period following service.  38 U.S.C.A. 
§§1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  Chloracne is a chronic disease that is presumed to 
be service connected if it manifests to a degree of ten 
percent or more within one year from the date of the last 
exposure to herbicide.  Such date is presumed to be the last 
date the individual was in Vietnam.  38 C.F.R. §§ 3.307; 
3.309 (2005).  This veteran is shown to have last been in 
Vietnam in April 1970.

When a disease is shown to be chronic in service or within 
the presumptive period, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  When such 
chronicity in service or within the presumptive period is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2005).

In the present case, the preponderance of the competent, 
probative evidence of record reflects that, while the veteran 
has chloracne, it did not arise within the one-year 
presumptive period.  December 2002 VA outpatient treatment 
(VAOPT) records reflect that, on examination of the skin 
there were no lesions, scars, rashes, "café-au-lait spots," 
ulcers, induration, masses, nodules, or tightening.  At the 
March 2004 Travel Board hearing, the veteran stated that he 
experienced sores on his arm that "came up maybe a year 
ago," or a little more than that (Hearing transcript, pp. 
14-15).  It was not until the December 2004 VA examination 
that the veteran was diagnosed with chloracne.  Thus, the 
evidence reflects that the veteran's chloracne did not arise 
within a year of his April 1970 date of last exposure during 
service, or for more than thirty years thereafter.  As the 
preponderance of the evidence is therefore against the claim 
for service connection for chloracne on a presumptive basis, 
the benefit-of-the-doubt doctrine is not for application, and 
the claim must be denied on this basis.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996).

However, even when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994).  See also EF v. Derwinski, 1 Vet. App. 324, 326 
(1991) (Board must review all issues reasonably raised from a 
liberal reading of all documents in the record).  In the 
present case, the preponderance of the competent, probative 
evidence of record also reflects that the veteran is not 
entitled to service connection for chloracne on a direct 
basis.  There is no evidence of chloracne or any other skin 
disorder in the service medical records, and the April 1970 
separation examination found the skin to be normal on 
examination.  Thus, the veteran did not have a chronic skin 
disorder, including chloracne, in service.  38 C.F.R. 
§ 3.303(b) (2005).  Moreover, as indicated above, the 
chloracne did not arise until more than thirty years after 
service, and there is therefore no evidence of continuity of 
symptomatology.   Id.  In addition, the evidence does not 
otherwise indicate that the veteran's chloracne is related to 
service.  38 C.F.R. § 3.303(d) (2005).  At the December 2004 
VA PTSD examination, the veteran indicated that he had worked 
at a textile company as a maintenance mechanic for the past 
twenty years.  This is significant because the December 2004 
VA skin examiner, after noting the existence of lesions on 
the veteran's scalp and upper extremities, diagnosed the 
veteran with chloracne and wrote: "Although I have never 
seen this before following Agent Orange exposure, I have seen 
it frequently in industrial workers, usually machinists, who 
contacted halogenated hydrocarbons in cutting oils or coolant 
solutions.  In these workers, the condition always occurred 
on the arms where exposure was taking place.  What I am 
seeing on this examination is very much like what I have seen 
in industrial workers with chloracne."  Thus, the December 
2004 VA skin examiner's statement indicates that the 
veteran's current chloracne is more likely related to his 
post-service employment than his military service, in 
particular his in-service exposure to Agent Orange.  
Therefore, although the diagnosis was, "Chloracne, produced 
by Agent Orange exposure," the examination report reflects 
that this statement does not accurately convey the 
etiological conclusion of the examiner, which was that the 
chloracne was not produced by Agent Orange exposure, but by 
post-service exposure to chemicals the veteran likely came in 
contact with as a textile maintenance mechanic.

The preponderance of the competent, probative evidence of 
record thus reflects that the veteran's chloracne was not 
incurred in or aggravated by service.  The benefit-of-the-
doubt doctrine is therefore not for application, and the 
claim for service connection for chloracne must also be 
denied on a direct incurrence basis.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. 
Brown, 9 Vet. App. at 519-20.


ORDER

The claim for service connection for chloracne, including 
claimed as due to Agent Orange exposure, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


